Citation Nr: 1017330	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-00 644	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine to include as secondary to 
service-connected residuals of a left ankle sprain.

2.  Entitlement to service connection for a left knee 
disability to include as secondary to service-connected 
residuals of a left ankle sprain.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to a rating higher than 10 percent for 
residuals of a left wrist fracture.

5.  Entitlement to a rating higher than 10 percent for 
residuals of a left ankle sprain.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1971 to February 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2006 of a Department 
of Veterans Affairs (VA) Regional Office (RO or an Agency of 
Original Jurisdiction (AOJ)).

In December 2006, the Veteran withdrew from his appeal the 
claim for a total disability rating for compensation based on 
individual unemployability. 

In December 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the Veteran's file.

The claim of secondary service connection for ulnar 
neuropathy is raised by the record, including the VA 
examination of September 2007, but has not been adjudicated 
by an Agency of Original Jurisdiction.  Therefore, the Board 
does not have jurisdiction of the matter, and it is referred 
to an AOJ for appropriate action.  

The claims of service connection for degenerative arthritis 
of the lumbar spine and for a left knee disability are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.

The claim of service connection for arthritis is deferred 
until the other claims of service connection are finally 
adjudicated.


FINDINGS OF FACT

1.  Throughout the appeal period, the residuals of a left 
wrist fracture are pain and dorsiflexion to 45 degrees and 
palmar flexion to 50 degrees. 

2.  Prior to September 26, 2007, the residuals of the left 
ankle sprain were normal range of motion with pain and 
swelling; from September 26, 2007, the residuals of the left 
ankle sprain are dorsiflexion to 10 degrees and plantar 
flexion to 20 degrees with pain and swelling.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
residuals of a left wrist fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5215 (2009).

2.  The criteria for a rating higher than 10 percent for 
residuals of a left ankle sprain before September 26, 2007, 
have not been met; the criteria for a rating of 20 percent 
for residuals of a left ankle sprain from September 26, 2007, 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claims for increase, the RO provided pre-adjudication 
VCAA notice by letters dated in March 2005, in August 2005, 
and in March 2006.  The notice included the type of evidence 
needed to substantiate the claims for increase, namely, 
evidence that the disabilities had increased in severity and 
the effect that worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records.  The notice included 
the provisions for the effective date of a claim and for the 
degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the documents 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment).  And no further VCAA notice is required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA and private 
medical records.  The Veteran has not identified any 
additional pertinent records for the RO to obtain on his 
behalf.  

The Veteran was afforded VA examinations in September 2005 
and September 2007.  The reports of the VA examinations are 
adequate for rating purposes.  

As there is no indication of the existence of additional 
relevant evidence to substantiate the claims, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  The Board has determined that staged ratings are 
warranted for the Veteran's left ankle disability, as 
outlined below.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Left Wrist 

Facts 

In service, the Veteran suffered a nondisplaced fracture of 
the ulna styloid. 

In June 2005, the Veteran filed a claim for increase for 
residuals of a left wrist fracture. 

On VA examination in September 2005, the Veteran complained 
of pain in his left wrist with stiffness and intermittent 
swelling.  He stated he was unable to hold on to objects with 
his hand and his grip was weaker.  The examiner noted that 
the Veteran was right-handed by history.  On physical 
examination, the left wrist was tender in the ulnar border, 
but no swelling was observed.  There was normal range of 
motion, except dorsiflexion was limited to 45 degrees by pain 
with no additional limitation for pain with repetitive use.  

In August 2006 in his notice of disagreement, the Veteran 
asserted that the disability rating for his left wrist should 
include all the residuals, including limitation of motion and 
nerve damage.  

On VA examination in September 2007, the Veteran complained 
of left wrist pain and swelling.  He stated that he 
experienced flare-ups in the left wrist with repetitive 
movement with day-to-day activities and with any lifting, 
although he was able to guard against this somewhat because 
he was right handed.  



On physical examination, the left wrist was tender in the 
ulnar border.  Dorsiflexion was to 45 degrees, palmar flexion 
was to 50 degrees, radial deviation was to 15 degrees, and 
ulnar deviation was to 10 degrees with pain at the end the 
range of motion, especially in the ulnar deviation.  There 
was continued pain with repetitive use, but no change in the 
ranges of motion.    

Analysis

The Veteran seeks an increased rating for his left wrist 
disability which is currently rated as 10 percent under 
Diagnostic Code 5215.  

Normal ranges of motion of the wrist are dorsiflexion from 0 
degrees to 70 degrees, and palmar flexion from 0 degrees to 
80 degrees.  38 C.F.R. § 4.71, Plate I. 

Under Diagnostic Code 5215, the criterion for a 10 percent 
rating for dorsiflexion is dorsiflexion less than 15 degrees, 
which is the maximum schedular rating for limitation of 
dorsiflexion.  Under Diagnostic Code 5215, the criterion for 
a 10 percent rating for palmar flexion is palmar flexion 
limited in line with the forearm, which is the maximum 
schedular rating for limitation of palmar flexion.

On both VA examinations in September 2005 and in September 
2007, dorsiflexion was to 45 degrees with no additional 
limitation due to repetitive use.   

As 45 degrees of dorsiflexion, considering such factors as 
functional loss due to pain, swelling, flare-ups, and 
repetitive use, under 38 C.F.R. §§ 4.40 and 4.45, does not 
more nearly approximate or equate to dorsiflexion less than 
15 degrees, the criterion for a 10 percent rating for 
limitation of dorsiflexion under Diagnostic Code 5215 has not 
been met. 

On VA examinations in September 2005 and in September 2007, 
palmar flexion was normal and then to 50 degrees, 
respectively, with no additional limitation due to repetitive 
use.  

As normal palmar flexion and palmar flexion to 50 degrees, 
considering such factors as functional loss due to pain, 
swelling, flare-ups, and repetitive use, under 38 C.F.R. §§ 
4.40 and 4.45, do not more nearly approximate or equate to 
palmar flexion limited in line with the forearm, the 
criterion for a 10 percent rating for limitation of palmar 
flexion under Diagnostic Code 5215 has not been met.

Another potential Diagnostic Code is Diagnostic Code 5214.  
Under Diagnostic Code 5214, the criterion for the next higher 
rating, 20 percent, is favorable ankylosis of the wrist in 20 
degrees to 30 degrees dorsiflexion.

In the absence of evidence of ankylosis of the left wrist in 
20 degrees to 30 degrees dorsiflexion, the criterion for the 
next higher rating under Diagnostic Code 5214 has not been 
met. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

The claim of secondary service connection for ulnar 
neuropathy is referred to an AOJ for appropriate action. 

Left Ankle 

In January 2005, the Veteran filed a claim for increase for 
residuals of a left ankle sprain. 

On VA examination in September 2005, the Veteran complained 
of pain in his left ankle with stiffness and intermittent 
swelling.  He stated that he could not stand for longer than 
15 minutes or walk more than one block.  On physical 
examination, the left ankle was tender and there was soft 
tissue swelling.  There was normal range of motion of the 
ankle with pain at the end point of inversion.  There was no 
additional limitation with repetitive use.  



In August 2006 in his notice of disagreement, the Veteran 
asserted that the rating for his left ankle should include 
all residuals, such as the weakness, which contributed to the 
accident in which he injured his left knee, and the effect of 
pain on increasing his antalgic gait.  

On VA examination in September 2007,  the Veteran complained 
of pain in the left ankle with swelling.  He stated that he 
experienced flare-ups and swelling after standing longer than 
30 minutes and that he wore a support stocking and Ace 
bandage at various times.  On physical examination, there was 
diffuse tenderness with swelling.  Dorsiflexion was to 10 
degrees, and plantar flexion was to 20 degrees with pain at 
the end points.  There was pain with repetitive use with no 
change in the ranges of motion.  The Veteran walked with an 
antalgic gait, but there was no ankylosis.  

Analysis

The Veteran seeks an increased rating for his left ankle 
disability, which is currently rated as 10 percent under 
Diagnostic Code 5271. 

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5271, the criterion for the next higher 
rating, 20 percent, is marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a.

On VA examination in September 2005, there was normal range 
of motion of the ankle with pain at the end point of 
inversion, and no additional limitation with repetitive use. 

As normal motion of the ankle, considering such factors as 
functional loss due to pain, swelling, flare-ups, and 
repetitive use, under 38 C.F.R. §§ 4.40 and 4.45, does not 
more nearly approximate or equate to marked limitation of 
motion of the ankle,  the criterion for the next higher 
rating based on the VA examination in September 2005 under 
Diagnostic Code 5271 has not been met. 

As the preponderance of the evidence is against the claim for 
a rating higher than 10 percent before September 2007, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 

On VA examination on September 26, 2007, dorsiflexion was to 
10 degrees, and plantar flexion was to 20 degrees with pain 
at the end points.  There was pain with repetitive use with 
no change in the ranges of motion.  The Veteran walked with 
an antalgic gait, but there was no ankylosis.  

With dorsiflexion of 10 degrees out of 20 degrees or 50% of 
normal dorsiflexion and plantar flexion of 20 degrees out of 
45 degrees or 45%, the combined findings of limitation of 
dorsiflexion and of plantar flexion do more nearly 
approximate marked limitation of motion, considering such as 
factors as functional loss due to pain and swelling, under 38 
C.F.R. §§ 4.40 and 4.45, as of September 26, 2007, the date 
of the report of VA examination that showed an increase in 
disability.  To this extent, the appeal is granted. 

Another potential Diagnostic Code is Diagnostic Code 5270.  
Under Diagnostic Code 5270, the criteria for the next higher 
rating, 30 percent, is ankylosis in plantar flexion between 
30 degrees and 40 degrees or in dorsiflexion between 0 
degrees and 10 degrees. 

In the absence of evidence of ankylosis of the left ankle in 
either dorsiflexion or plantar flexion, the criterion for the 
next higher rating under Diagnostic Code 5270 have not been 
met.  And the preponderance of the evidence is against the 
claim for a rating higher than 20 percent from September 26, 
2007, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).  



Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria.

If the criteria reasonably describe the  disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate, and no referral is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the disability 
levels and symptomatology, and provided for higher ratings 
for more severe symptoms.  As the disability pictures are 
contemplated by the Rating Schedule, the assigned schedular 
ratings are, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1). 


ORDER

A rating higher than 10 percent for residuals of a left wrist 
fracture is denied.

A rating higher that 10 percent for residuals of a left ankle 
sprain before September 26, 2007, is denied.

A 20 percent for residuals of a left ankle sprain from 
September 26, 2007, is granted, subject to the provisions 
governing the award of monetary benefits.
REMAND

The Veteran seeks service connection for degenerative 
arthritis of the lumbar spine and for a left knee disability, 
asserting that he sustained injuries in falls caused by 
instability of his service-connected left ankle.  

A review of the record shows that the Veteran suffered a 
work-related left knee injury in August 2001, and the 
earliest pertinent medical records are dated in December 
2001. 

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency to 
include records from private medical care providers or former 
employers, unless the records sought do not exist or that a  
follow-up request for the records would be futile.  38 C.F.R. 
§ 3.159(c)(1).

In this case, there is enough information to warrant a 
request for records of private medical care providers or for 
records of a former employer.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to either submit or 
authorize VA to obtain on his behalf 
the records of Dr. Stallings, who 
initially treated the Veteran after the 
left knee injury in August 2001. 

2.  Ask the Veteran to either submit or 
authorize VA to obtain on his behalf 
the records, for example employment 
records or insurance records, 
pertaining to the findings and 
settlement of his Worker's Compensation 
claim, following his knee injury in 
August 2001. 



3.  After the above development has 
been completed, if additional evidence 
is received, determine whether a 
medical opinion is necessary to decide 
the claims and, if so, obtain such an 
opinion. 

4.  On completion of the foregoing, the 
claims should be adjudicated, 
considering whether the disability of 
the lumbar spine and the left knee 
disability were either caused by or 
aggravated by the service-connected 
residuals of a left ankle sprain.  If 
any benefit sought remains denied, then 
provide the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


